DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.
/
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12 and 17-19are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication Number 2018/0020211 A1) in view of Taniguchi (US Patent Publication Number 2014/01118702 A1).
Huang teaches, as claimed in claim 1, a display device (See figures 1) comprising: a display unit (100) that includes a plurality of pixels (122); a first lens array unit (150) that includes a plurality of first lenses; and the display unit (2)  that includes a plurality of second lenses (134), wherein each of the first lenses overlaps two or more of the pixels (122)  a distance between two optical axes of adjacent two of the first lenses both configured to pass light to the display unit is equal to or greater than two times a pitch of the second lenses (See Figure 1) such that light emitted from the plurality of pixels  (122) is refracted at the second lenses (134) wherein a number of the second lenses that face one lens of the plurality of first lenses is equal to a number of pixels that face the one lens of the plurality of first (Figure 1), lenses.  Huang fails to teach a first lens array unit that includes a plurality of first lenses, wherein each of the plurality of first lenses is a converging lens, wherein each of the a second lens array unit disposed between the first lens array unit and the display unit and that includes a plurality of second lenses, wherein each of the plurality of second lenses is a converging lens. In a related endeavor, Taniguchi teaches teach a first lens array unit (22) that includes a plurality of first lenses, wherein each of the plurality of first lenses is a converging lens (22), wherein each of the a second lens array unit (22) disposed between the first lens array unit and the display unit and that 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Huang, with the lens array, as taught by Taniguchi, for the purpose of providing a way effectively suppressing the speckle to be generated on the screen. (.para. [0026]).
Huang  teaches, as claimed in claim 3, wherein a pitch of the second lenses (134) is equal to or less than a pitch of the pixels (see Figure 1 the pitch to 134 compared to pixels 122).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device as taught by Huang, with the pitch of the lens arrays, as taught by Uehara 747, for the purpose of ensuring the lens effect for the display (.para. [0008]). 
Huang teaches, as claimed in claim 4, wherein when the pitch of the second lenses is equal to the pitch of the pixels (.see Figure 1 the pitch to 134 compared to pixels 122).]), a straight line that connects a center of a pixel of tire plurality of  pixels and a center of a second lens of the plurality of second lenses that corresponds to the pixel is parallel with an optical axis of the second lens (See Figure 1 the Pixels and the lens array 134 are aligned).
Huang teaches, as claimed in claim 5, wherein, when the pitch of the second lenses is less than the pitch of the pixels, a straight line that connects a center of a pixel of the plurality pixels (See Figure 1 and lenses 41)  and a center of a second lens of tire plurality of second lenses that corresponds to the pixel is not parallel with an optical axis (pixels 4l and 4r are not part of the second lens, and straight lines that each connect a center of each of the pixels and a center of 
Huang teaches, as claimed in claim 8, wherein each of the second lenses (134) is a lenticular lens (.para. [0034]), and each of the first lenses (3) is a microlens or a lenticular lens (See Figure 1). 
Huang teaches, as claimed in claim 12, wherein at least one of the first lens array unit (3) or the second lens array unit has a lens-sheet shape (see Figure 1; see lens array 150).
Huang teaches, as claimed in claim 17, a display device (See figures 1) comprising: a display unit (100) that includes a plurality of pixels (122); a first lens array unit (150) that includes a plurality of first lenses; and a second lens array unit  (134) disposed between the first lens array unit and the display unit and that includes a plurality of second lenses , the first lens array unit does not overlap any lens array unit other than the second lens array unit (see Figure 1). a number of the second lenses that face one lens of the plurality of first lenses is equal to a number of pixels that face one lens of the plurality of first lenses, such that light emitted from the plurality of pixels (122) is refracted at the second lenses (134) wherein a number of the second lenses that face one lens of the plurality of first lenses is equal to a number of pixels that face the one lens of the plurality of first (Figure 1), lenses.   Uehara fails to teach and a number of the second lenses that face one lens of the plurality of first lenses is equal to a number of pixels that face one lens of the plurality of first lenses. In a related endeavor, Taniguchi teaches a first lens array unit (22) that includes a plurality of first lenses, wherein each of the plurality of first lenses is a converging lens (See Figure 1),  wherein each of the a second lens array unit (22) disposed between the first lens array unit and the display unit and that includes a plurality of second lenses, wherein each of the plurality of second lenses is a converging lens (See Figure 1) wherein 
 It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Huang, with the lens array, as taught by Taniguchi, for the purpose of providing a way effectively suppressing the speckle to be generated on the screen. (.para. [0026]).
 Huang teaches, as claimed in claim 18, wherein a pitch of the second lenses (134) is equal to or less than a pitch of the pixels (122).
Haung teaches, as claimed in claim 19, wherein, when the width of the second lenses is equal to the pitch of the pixels (122), a straight line that connects a center of a pixel of the plurality of pixels and a center of a second lens of the plurality of second lenses that corresponds to the pixel is parallel with an optical axis of the second lens (See figure 1).

Claims 6, 7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of in view of Taniguchi (US Patent Publication Number 2014/0118702 A1) and in further view of Uehara (US Patent Publication Number 2004/0041747 A1; hereinafter Uehara 747). 
Haungand Taniguchi fail to teach, as claimed in claim 6,  wherein, letting a shortest distance between the display unit and a center of a second lens of the plurality of second lenses by represented by Dl, and a focal distance of the second lens he represented by f2, tire following equation is satisfied:0.5xf2 < Dl < 1.5xf2. In a related endeavor, Uehara 747 teaches wherein letting a shortest distance between the display unit and a center of a second lens of the plurality of second lenses by represented by Dl, and a focal distance of the second lens he represented by f2, tire following equation is satisfied:0.5xf2 < Dl < 1.5xf2 teaches and wherein, letting a 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device as taught by Haung, and Taniguchi, with the lens arrays, as taught by Uehara 747, for the purpose of ensuring the lens effect for the display (.para. [0008]).
Huang and Taniguchi fail to teach, as claimed in claim 7, wherein each of the second lenses is a microlens, and each of the first lenses is a microlens or a lenticular lens. In a related endeavor, Uehara 747 wherein each of the second lenses is a microlens and each of the first lenses is a microlens or a lenticular lens (.para. [0019]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device as taught by Uehara and Taniguchi, with the lens arrays, as taught by Uehara 747, for the purpose of ensuring the lens effect for the display (.para. [0008]).
Huang teaches, as claimed in claim 14, a display device (See figures 1 and 5) comprising: a display unit (100) that includes a plurality of pixels (122); a first lens array unit (150) that includes a plurality of first lenses; and a second lens array unit  (122) disposed between the first lens array unit (150) and the display unit  and that includes a plurality of second lenses, a distance between two optical axes of adjacent two  of the plurality of first lenses, both configured to pass light from the display unit, is equal to or greater than two times the width of the second lens (Fig 1). Huang and Uehra 747 fail to teach a first lens array unit that includes a plurality of 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Haung, with the lens array, as taught by Taniguchi, for the purpose if providing a way to increase (or substantially maximize) efficiency of the system during operation (.para. [0015]).
Huang and Tanuguchi fail to teach wherein a pitch of the second lenses is equal to or less than a pitch of the pixels. In a related endeavor, Uehara 747 teaches wherein a pitch of the second lenses is equal to or less than a pitch of the pixels (see Figure 1 the pitch to 41 compared to pixels 4R and 4L).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device as taught by Uehara and Taniguchi, with the lens arrays, as taught by Uehara 747, for the purpose of ensuring the lens effect for the display (.para. [0006]). 
Huang teaches, as claimed in claim 15, a wherein two or more of the pixels that correspond to one first lens correspond to different viewpoints (Fig. 1).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device as taught by Uehara, with the lens arrays, as taught by Uehara 747, for the purpose of ensuring the lens effect for the display (.para. [0006]).

Claims 5, 9, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication Number 2018/0020211 A1) in view of Taniguchi (US Patent Publication Number 2014/01118702 A1) and in further view of Uehara (US Publication Number 2008/0094700 A1).
Huang and Uehara 747 fail to teach, as claimed in claim 5, wherein, when the pitch of the second lenses is less than the pitch of the pixels, a straight line that connects a center of a pixel of the plurality pixels. In a related art, Uehara teaches wherein, when the pitch of the second lenses 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device as taught by Huang and Uehara 747, with the pitch of the lens arrays, as taught by Uehara, for the purpose of display device capable of minimizing a reduction in the quality of a reflective display and achieving increased image quality without changing the concavo-convex structure of the reflecting panel (.para. [0015]). 
Huang and Uehara 747 fail to teach teaches, as claimed in claim 9, a transparent first interlayer insulating layer disposed between the display unit and the second lens array unit, wherein the second lens array unit is directly formed on the first interlayer insulating layer. Ina related art Uehera teaches a transparent first interlayer insulating layer(4)  disposed between the display unit and the second lens array unit(41), wherein the second lens array unit is directly formed on the first interlayer insulating layer
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device as taught by Huang and Uehara 747, with the pitch of the lens arrays, as taught by Uehara, for the purpose of display device capable of minimizing a reduction in the quality of a reflective display and achieving 
Huang and Uehara 747 fail  to teach teaches, as claimed in claim 11, further comprising at least one of a first adhesive member. In a relate art, Uehara teaches further comprising at least one of a first adhesive member (9) disposed between the display unit and the second lens array unit (.para. [0128]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device as taught by Huang and Uehara 747, with the adhesive, as taught by Uehara, for the purpose of display device capable of minimizing a reduction in the quality of a reflective display and achieving increased image quality without changing the concavo-convex structure of the reflecting panel  (.para. [0015]). 
Huang and Uehara 747 fail to teach, as claimed in claim 20, wherein, when the pitch of the second lenses is less than the pitch of the pixels, a straight line that connects a center of a pixel of the plurality pixels. In a related art, Uehara teaches wherein, when the pitch of the second lenses is less than the pitch of the pixels, a straight line that connects a center of a pixel of the plurality pixels  (See Figure 1 and lenses 41) and a center of a second lens of tire plurality of second lenses that corresponds to the pixel is not parallel with an optical axis (pixels 4l and 4r) are not of the second lens, and straight lines that each connect a center of each of the pixels and a center of each of the second lenses converge on one first point positioned in the one lens of the plurality of first lenses.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device as taught by Huang and Uehara 747, with the pitch of the lens arrays, as taught by Uehara, for the purpose of display . 


Claim 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US Patent Publication Number 2004/0041747) in view of Taniguchi (US Patent Publication Number 2014/0118702 A1) and in further in view of De Jager (US Patent Number 9,335,638 B2).
Uehara and Taniguchi fail to teach, as claimed in claim 10, a transparent second interlayer insulating layer disposed between die second lens array unit and the first lens array unit, wherein the first lens array unit is directly formed on the second interlayer. In a related endeavor, De Jager teaches a second interlayer (174) disposed between die second lens array unit and the first lens array unit, wherein the first lens array unit is directly formed on the second interlayer insulating layer (Column 22 lines 33-35).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device as taught by Uehara in view of Taniguchi, with the first lens array as taught by De Jager, for the purpose of flexible, low-cost lithography apparatus that includes a programmable patterning device (Column 1, lines 60-63).
Uehara and Taniguchi fail to teach, as claimed in claim 13, a fail to teach wherein at least one of the first lens array unit or the second lens array unit is a switchable light modulation unit that includes a pair of substrates and a light modulation layer disposed between the pair of substrates.  In a related endeavor, De Jager teaches wherein at least one of the first lens array unit 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device as taught by Uehara in view of Taniguchi, with the first lens array as taught by De Jager, for the purpose of flexible, low-cost lithography apparatus that includes a programmable patterning device (Column 1, lines 60-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JOURNEY F SUMLAR/            Examiner, Art Unit 2872    
20 May 2021
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872